20-01187-jlg
       Case  Doc 1-82 Filed 06/20/20
        Case1:12-mc-00032-LAP
             1:12-cv-03662-UA        Entered
                               Document
                                Document      06/20/20
                                        31 Filed
                                             Filed     20:19:48
                                                  05/08/12
                                                   02/01/12 Page  Doc
                                                             Page11ofof1130 SDNY
                               Order Pg 1 of 1
